Citation Nr: 1523438	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-31 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2002 to March 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  In the case of a claim for disability compensation, this assistance shall include providing a medical examination when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

To this end, in August 2013, VA provided the Veteran a medical examination for his claim of service connection for a left foot disability.  The examiner assessed left Achilles tendonitis and indicated that the date of diagnosis was in 2005, while the Veteran was still in service.  However, this may have been the Veteran's report of history, because the examiner concluded that the Veteran's left foot disability is less likely than not related to service because there is no objective evidence in the claim file that supports any left heel disability.  The Board finds that the medical opinion provided with the August 2013 examination is not sufficient because it fails to adequately discuss the nature and etiology of the Veteran's claimed left foot disability.  

The Board notes that the Veteran served in combat in Iraq as reflected by his award of the Combat Infantry Badge.  In cases where a veteran asserts service connection for injuries or disease incurred in or aggravated by combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  If the veteran was engaged in combat with the enemy, VA shall accept lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  In the case of a combat veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. 

In this case, the Veteran's squad leader submitted a statement dated March 2010.  He stated that he witnessed the Veteran injure his foot after stepping in a pothole while running during a mission.  He further stated that the Veteran was seen by a medic, but did not receive a paper copy of the treatment because they were operating remotely.  Lastly, his squad leader stated that the Veteran continued to aggravate his injuries to his foot and ankle.

The Veteran is currently service connected for a right foot disability and his squad leader did not specify which foot the Veteran injured.  Additionally, the service treatment records following the Veteran's return from Iraq in 2005 and 2007 only reveal treatment for a right foot disability.  Nonetheless, the Board notes that the Veteran reported that he also had difficulty with left foot tendonitis during his August 2013 VA examination.  Overall, there is compelling evidence that the Veteran may have also injured his left foot during service.

Accordingly, the Board requests a new VA examination.  The examiner must review and discuss in his rationale the Veteran and squadron leaders lay statements.

Finally, the Veteran reported that he receives ongoing treatment at the Orlando VA Medical Center (VAMC).  Complete treatment records must be associated with the claims file on remand.

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records from the Orlando VAMC.

2.  Obtain an opinion regarding the etiology of the Veteran's left foot disability from an appropriate medical professional who has not yet reviewed the case.  The entire claims file, to include all electronic files, must be reviewed.  If the reviewer determines that an opinion cannot be offered without first examining the Veteran, schedule the Veteran for an appropriate examination.

Regardless of whether an examination is performed, the reviewer is to answer the following question:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's left foot disability had its onset in or is related to his active service?

The report must include a complete rationale for all opinions expressed.  The examiner must discuss the Veteran's lay statements regarding the onset of his left foot disability and the squad leader's statements regarding foot injuries during combat.  This list of evidence is not exhaustive; the examiner must review the entire claims file.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Finally, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

